DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election with traverse of Species B in the reply filed on December 14, 2021 is acknowledged.  The traversal is on the ground(s) that the identified species are so closely related that it would not be unduly burdensome to search and examine both of the species together.  This is not found persuasive because of the different arrangement of mutually exclusive species would require a different field of search, and the prior art applicable to one species would not likely be applicable to the other species, resulting in undue burden.
The requirement is still deemed proper and is therefore made FINAL.
	Accordingly, claims 2, 7 and 8 have been withdrawn from further consideration, and claims 1, 3-6 and 9-17 have been examined as follows.

Claim Objections
Claims 5 and 16 are objected to because of the following informalities:
a.	Claim 5, lines 3-4 – “a light of a first color”, “a light of a second color”, and “a light of a third color” are presumed to be intended as “the light of the first color”, “the light of the second color”, and “the light of the third color”, respectively, as being the same as those recited in claim 1.
b.	Claim 16, lines 1-2 – “the first color case compensation layer” is presumed to be intended as “the first color cast compensation layer”, for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 16 – “the vertical direction”;
Claim 4, line 6 – “the second black matrix line”; and
Claim 9, line 1 – “the distance”.
Claim 1 recites in part “a light of a first color passing through the first color filter in a direction deviating from the vertical direction of the base substrate at an angle α,” and further “the angle α is greater than or equal to 0 degree and less than 90 degrees.”  It is unclear how the angle α, which deviates from the vertical direction, can be equal to 0 degrees.  For examination 
Claims 3, 5, 6 and 10-17 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over BOE Technology Group Co., Ltd. et al. (CN 105867012), hereinafter “BOE”.

claim 1, BOE discloses a color filter substrate (see Figs. 4-8), comprising:
a base substrate (301),
a black matrix (303), which comprises a plurality of first black matrix lines along a first direction and a plurality of second black matrix lines along a second direction (e.g., x-y directions, Figs. 2A and 3), wherein the plurality of first black matrix lines and the plurality of second black matrix lines are staggered to constitute a plurality of grid regions arranged in a matrix form (see Figs. 2A and 3), and wherein the plurality of grid regions comprise at least a first grid region (e.g., a color pixel region, Figs. 2A and 3), and wherein the first direction and the second direction are different (see Figs. 2A and 3);
a first color filter (e.g., red 302), which is located in the first grid region;
a planarization layer (309), which is located between the base substrate (301) and the black matrix (303) (see Figs. 6-8 and p. 8, first para.) and has an opening (e.g., 305, Figs. 5-8); and
a first color cast compensation layer (305), which is located in the opening of the planarization layer (309) (see Figs. 5-8), and configured such that in response to a light of a first color passing through the first color filter in a direction deviating from the vertical direction (e.g., straight through 302, Figs. 6-8) of the base substrate at an angle α (e.g., see Figs. 6-8, wherein light at an angle α passes through 305), and the angle α is greater than or equal to 0 degree and less than 90 degrees (see Figs. 6-8).
BOE does not explicitly disclose the first color cast compensation layer at least partly converts the light of the first color passing through the first color filter into a light of a second color or a light of a third color, wherein the light of the first color has a wavelength longer than 
However, BOE does disclose the photochromic film 305 transitions from a high transmittance to a low transmittance (pp. 8-11).  Therefore, transitioning from a longer wavelength to a shorter wavelength would have been within the capabilities of the photochromic film.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first color cast compensation layer at least partly converts the light of the first color passing through the first color filter into a light of a second color or a light of a third color, wherein the light of the first color has a wavelength longer than that of the light of the second color, the light of the second color has a wavelength longer than that of the light of the third color, for light coloring efficiency.

Regarding claim 3, BOE fails to explicitly disclose wherein the first color cast compensation layer has a thickness of 1mm to 5mm.
However, BOE recognizes that the thickness of the first color cast compensation layer is a result-effective variable which achieves a recognized result (p. 11, first para.).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the first color cast compensation layer having a thickness of 1mm to 5mm to increase and enhance the light coloring efficiency.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first color cast compensation layer having a thickness of 1mm to 5mm, since it has been held that where the general conditions of a claim are disclosed in the 

Regarding claim 4, BOE discloses a second color filter (e.g., green 302) and a third color filter (e.g., blue 302), wherein
the plurality of grid regions further comprise a second grid region and a third grid region (e.g., two more color pixel regions, Figs. 2A and 3), and the second color filter is located in the second grid region and the third color filter is located in the third grid region (see Figs. 2A and 3); and
the opening (e.g., 305) is in one-to-one correspondence with the second black matrix line (303) adjacent to one color filter (302) selected from the first color filter, the second color filter, and the third color filter (see Figs. 6-8), and an orthographic projection of the first color cast compensation layer (305) on the base substrate (301) is covered by an orthographic projection of the second black matrix line (303), which is adjacent to one color filter (302) selected from the first color filter, the second color filter, and the third color filter, on the base substrate (see Figs. 6-8).

Regarding claim 5, BOE discloses wherein the first color cast compensation layer comprises an isotropic photochromic material (305; see Figs. 4-8 and pp. 6-9).
BOE does not explicitly disclose wherein the isotropic photochromic material is excited by a light of a first color to generate a photochromic effect, and the light of the first color is converted to a light of a second color or a light of a third color after passing through the isotropic photochromic material.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the isotropic photochromic material is excited by a light of a first color to generate a photochromic effect, and the light of the first color is converted to a light of a second color or a light of a third color after passing through the isotropic photochromic material, for light coloring efficiency.

Regarding claim 6, BOE fails to explicitly disclose wherein the isotropic photochromic material comprises MoO3.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the isotropic photochromic material comprising MoO3, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 9, BOE fails to explicitly disclose wherein the distance between an orthographic projection of the first color cast compensation layer on the base substrate and an orthographic projection of one color filter selected from the first color filter, the second color filter, and the third color filter on the base substrate is greater than 7μm.


Regarding claim 10, BOE discloses wherein a length of the opening (e.g., 305) along the second direction is greater than or equal to a length of the first color filter (302) along the second direction (see Figs. 2A, 3 and 6-8).

Regarding claim 11, BOE fails to explicitly disclose wherein the opening is a wedge opening toward the second black matrix line, and the wedge opening has a bottom width of 10μm or more and an opening width of 15μm or more.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the opening is a wedge opening toward the second black matrix line, and the wedge opening has a bottom width of 10μm or more and an opening width of 15μm or more, to form the opening in an obvious variant 

Regarding claim 12, BOE fails to explicitly disclose a first insulating layer located between the first color filter and the first color cast compensation layer, wherein the first insulating layer has a thickness of 0.4μm to 1.0μm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first insulating layer located between the first color filter and the first color cast compensation layer, wherein the first insulating layer has a thickness of 0.4μm to 1.0μm, to protect and isolate the two elements to prevent migration of materials, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.

Regarding claim 13, BOE fails to explicitly disclose wherein the planarization layer has a thickness of 1mm to 5mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the planarization layer has a thickness of 1mm to 5mm, to fully support and effectively separate the adjacent elements, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.

Regarding claim 14, BOE fails to explicitly disclose a second insulating layer located between the base substrate and the first color cast compensation layer, wherein the second insulating layer has a thickness of 0.4μm to 1.0μm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second insulating layer located between the base substrate and the first color cast compensation layer, wherein the second insulating layer has a thickness of 0.4μm to 1.0μm, to further support and protect the adjacent elements, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.

Regarding claim 15, BOE discloses a display apparatus (see Figs. 6-8), comprising the color filter substrate (300) according to claim 1.

Regarding claim 16, BOE discloses wherein the first color case compensation layer comprises an anisotropic photochromic material (p. 8, penultimate para.).
BOE fails to explicitly disclose wherein the light of the second color or the light of the third color converted from the light of the first color by the anisotropic photochromic material increases as the angle α increases.
However, BOE does disclose the photochromic film 305 transitions from a high transmittance to a low transmittance (pp. 8-11).  Therefore, transitioning from a longer 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light of the second color or the light of the third color converted from the light of the first color by the anisotropic photochromic material increases as the angle α increases, for light coloring efficiency.

Regarding claim 17, BOE discloses wherein the anisotropic photochromic material is selected from the group consisting of diarylethylene, pyrryl fulgide, or a mixture thereof (p. 8, penultimate para.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAISLEY L WILSON/Primary Examiner, Art Unit 2896